COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING
                        AND EN BANC RECONSIDERATION




Case number:       01-16-00079-CR


Style: Frederick Anthony Davis, Appellant v. The State of Texas, Appellee,
       No. 01-16-00079-CR

Type of motion:           Motion for rehearing and en banc reconsideration


Party filing motion:      Appellant


The panel has voted to deny appellant’s motion for rehearing. The en banc court has
voted to deny appellant’s motion for rehearing en banc.

Accordingly, it is ordered that appellant’s motions for rehearing and en banc
consideration are denied.

Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale,
Brown, Huddle, and Lloyd, sitting en banc.

Jennings, J., dissenting from the denial of en banc reconsideration.
Date: June 8, 2017